Citation Nr: 9914847	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-40 366 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active naval service from February 1946 to 
December 1947.  He died in July 1995, and the appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision of the Department of 
Veterans Affairs (VA) Columbia Regional Office (RO), which 
denied her claim for compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for the cause of the veteran's 
death.  

In January 1999, she testified at a hearing at the Board in 
Washington, D.C.  At that time, she submitted additional 
evidence for consideration, as well as a statement waiving 
consideration of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304(c).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.  

2.  There is an approximate balance of positive and negative 
evidence with respect to whether the veteran's death in July 
1995 resulted directly from VA hospitalization, medical or 
surgical treatment.  



CONCLUSION OF LAW

Resolving the benefit of the doubt in the appellant's favor, 
the veteran's death was the result of VA medical/surgical 
treatment.  38 U.S.C.A. §§ 1151, 5107(b) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.358 (1991); 38 C.F.R. §§ 3.102, 3.358 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), as it is not inherently implausible.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  The Board finds that 
VA has satisfied its duty to assist the appellant in the 
development of facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a).  On appellate review, the Board sees no areas in 
which further development may be fruitful.  

At the time of his death in July 1995, the veteran had no 
service-connected disabilities.  He was in receipt of 
nonservice-connected pension benefits due to a low back 
disorder, lipoma of the neck, and a right knee disorder.  He 
also received special monthly compensation on account of his 
need for the regular aid and attendance of another person.  

On July 11, 1995, the veteran was admitted to a VA Medical 
Center after complaining of pain, numbness, and tingling in 
his right hand for the previous several weeks.  He reportedly 
had similar difficulty earlier in the year, and in April 
1995, he underwent a right brachial artery thrombectomy and 
arteriogram for a thromboembolism of the right upper 
extremity.  Hospital records revealed a history of seizures 
and coronary artery disease.  On admission, the examiners 
suggested a duplex examination of the right upper extremity 
for edema and felt that he required an arteriogram and 
thrombolytic therapy.  It was noted that he was allergic to 
methiolate and Iodine solution.  

The arteriogram was attempted on July 13, 1995.  A small test 
injection of Omnipaque(r) 300 (Iohexol) was done retrograde.  
Within two to three seconds, the veteran became unconscious, 
showed brief seizure activity, and exhibited generalized 
decorticate posturing and rigidity.  The procedure was 
immediately terminated and emergency procedures initiated.  
He was evaluated in the Intensive Care Unit, where it was 
thought that an embolism may have dislodged into the cerebral 
system.  Aggressive resuscitative measures were undertaken 
and the veteran was placed on a ventilator.  Because an 
echocardiogram showed no intracardiac mass or thrombus, it 
was believed that the heart was not the source of the 
embolus.  An emergency thrombectomy was performed; the 
operative report indicated that he had an acute stroke.  

On July 14, the veteran appeared stable, although without 
improvement.  In the late evening, it was noted that his 
pupils were of different sizes; eventually, the right pupil 
was nonreactive and the blood pressure very elevated.  In the 
early morning hours of July 15, he was hypotensive, the 
pupils were fixed and nonreactive, and there was no corneal 
reflex.  He was taken off the ventilator for about two 
minutes without signs of spontaneous breathing and no 
movement to deep noxious stimuli.  A CT scan showed massive 
cerebral vascular accident with herniation through the 
foramen magnum.  Neurologic evaluation revealed no signs of 
life, and the assessment was brain death.  

The death certificate listed the immediate cause of death as 
peripheral vascular disease due to an arteriogram of a right 
axillobifemoral graft as a consequence of massive stroke.  
The underlying cause of death was listed as brain death.  An 
autopsy was not performed.  

The appellant filed a claim for VA dependency and indemnity 
compensation in September 1995, contending that the veteran 
died as a result of VA medical treatment.  She argued that 
the veteran was allergic to iodine and that the VA physicians 
who performed the arteriogram on the veteran were aware of 
the allergy when they injected Omnipaque(r) 300 during the 
arteriogram.  She pointed to VA hospital records, prepared in 
the days before the procedure, noting the allergy to iodine 
solution.  

She also provided a copy of a product guide for Omnipaque(r) 
300, apparently from its manufacturer, warning of the 
possibility of adverse reactions in those with a known 
sensitivity to iodine per se.  The guide indicated that the 
product contained the equivalent of 300 milligrams of organic 
iodine per milliliter; that a history of iodine allergy did 
not contraindicate the use of the product, but it did suggest 
caution be exercised; that the possibility of the dislodging 
plaques should be recognized, and it recommended the 
administration of test injections.  

Finally, through her representative she submitted a January 
1999 statement of a physician, a senior medical consultant 
for the American Legion, who wrote that the Omnipaque(r) 300 
solution was not properly administered according to product 
guidelines and the veteran's medical history.  He opined that 
the Omnipaque(r) 300 solution should not have been administered 
and that negligence was involved in the procedure.  He 
concluded that the veteran's death could have been avoided if 
not for this negligence.  

The law governing claims for compensation benefits under 
38 U.S.C.A. § 1151 has, in recent years, been the subject of 
extensive litigation that has significantly altered the 
analysis required in adjudication of such claims.  In 
pertinent part, section 1151 provided that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of his or her own willful 
misconduct, and such injury or aggravation resulted in 
additional disability or death, disability compensation was 
to be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  See 38 C.F.R. 
§ 3.358 (1991) (the implementing regulation interpreted 
section 1151 to encompass only additional disability 
resulting from VA negligence or accidents occurring during 
treatment).  

In Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994), the 
U.S. Supreme Court held that the VA interpretation of 
38 U.S.C.A. § 1151, as encompassing only additional 
disability resulting from VA negligence or accidents during 
treatment, was unduly narrow.  The Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of fault 
on the part of VA.  The Supreme Court determined that the 
then implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), 
was inconsistent with the plain language of 38 U.S.C.A. 
§ 1151 with respect the regulation's inclusion of a fault or 
accident requirement.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. at 556, n.3 ("We do not, of course, 
intend to cast any doubt on the regulations insofar as they 
exclude coverage for incidents of a disease's or injury's 
natural progression, occurring after the date of treatment.  
[citation omitted]  VA action is not the cause of the 
disability in those situations.")  

In summary, the Supreme Court found that the language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability, but that not 
every additional disability was compensable.  In a January 
1995 opinion, the Attorney General of the United States held 
that, as to the full extent to which § 1151 benefits were 
authorized under Gardner, the Supreme Court intended to 
recognize only a narrow exclusion to the no fault rule, 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment.  

On March 16, 1995, VA published amended regulations in 
conformance with the Gardner decision, removing from 
subsection (c)(3) of 38 C.F.R. § 3.358 the "fault" 
requirement struck down by the Supreme Court.  Section 
3.358(c)(1) now provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Section 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries.  Section 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.   'Necessary consequences' are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."  

Under the new 38 C.F.R. § 3.358(c)(3) (1995), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective on October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See 38 U.S.C.A. § 1151 (West Supp. 1998).  The 
effect of the amendment was to reverse Gardner, which held 
that no showing of negligence was necessary for recovery 
under section 1151.  However, this change in the law is 
inapplicable to the appellant's claim as it was filed before 
October 1, 1997.  See VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 
1997) (holding that claims for benefits under 38 U.S.C.A. § 
1151, filed before October 1, 1997 must be adjudicated under 
the provisions of section 1151 as they existed prior to that 
date).  

While the October 1, 1997 amendment to 38 U.S.C.A. § 1151 
does not govern the appellant's claim, two substantially 
different versions of the law do apply to the claim during 
the pendency of the appeal.  The first version is the law at 
the time of the initial application that had not yet been 
interpreted by the Supreme Court in Gardner.  The second 
version is the law as interpreted by the Supreme Court in 
Gardner and implemented by VA in the amended 38 C.F.R. 
§ 3.358(c)(3).  

When the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Thus, to afford the appellant's claim the fullest 
consideration under 38 U.S.C.A. § 1151, its should be fully 
adjudicated under both the new and the old criteria to 
determine which version is most favorable.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).  See also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (before Board addresses a 
question not yet addressed by the RO, it must consider 
whether appellant had adequate notice of the need and an 
opportunity to submit evidence or argument, and whether, in 
their absence, claimant is prejudiced).  

By November 1995 rating decision, the RO denied the claim.  
As reflected in the November 1995 statement of the case, 
apparently the RO decided the claim with reference only to 
the newer version of 38 C.F.R. § 3.358, and without reference 
to the older version of section 3.358.  Under Karnas, 
Bernard, and DeSousa, the RO should have evaluated the 
evidence in light of both versions of the law and then 
applied the version most beneficial to the appellant.  This 
error by the RO, however, is not prejudicial to the appellant 
in light of the Board's determination in this case.  

We look first at the version of the law used by the RO in its 
November 1995 rating decision.  Under that law, there is no 
need for a showing that the veteran's death was due to VA 
negligence.  Rather, it need only be shown that death 
resulted from VA medical or surgical treatment and was more 
than just coincidental to that treatment or a continuation or 
natural progress of the veteran's condition.  See 38 C.F.R. 
§ 3.358(c)(3) (1995).  It is important to distinguish this 
from the concept of negligence, which was specifically 
rejected by the Supreme Court in Gardner.  The January 1999 
physician's statement postulated negligence, but negligence 
in the administration of VA treatment, alone, is not 
sufficient to awarded service connection for the cause of 
death under section 1151.  

The principal evidence in support of this claim is the death 
certificate listing the arteriogram as a cause of death and 
the temporal relationship between the injection of the 
Omnipaque(r) 300 solution and seizure activity.  Within a 
matter of two to three seconds of the injection, the veteran 
developed an adverse reaction.  A hospital record prepared 
the same day that discussed these events indicated that the 
veteran suffered an acute stroke.  This seems consistent with 
the warnings provided by the product guide, including the 
risk of dislodged plaques and the care and precaution 
required in treatment with this product of those with iodine 
sensitivity.  Moreover, the veteran's condition eventually 
deteriorated to such an extent that he suffered a massive 
stroke, implying that the initial adverse reactions at the 
time of the injection translated into more dire impairments 
in the proceeding two days.  

The record, though, also contains evidence that does not 
support the appellant's contentions.  The product guide 
suggested care and precaution in the use of the Omnipaque(r) 
300 solution in persons with iodine sensitivity, but did not 
prohibit its use with such persons, nor did it address the 
specific facts of the veteran's care.  There also is no 
evidence directly tying the veteran's condition after the 
injection to the use of the Omnipaque(r) 300 solution.  The 
January 1999 physician's statement implied such a direct 
relationship, but was not specific on that particular point.  
The appellant testified at hearings in September 1996 and 
January 1999 that such was the case, although the record does 
not show that she has the requisite medical expertise to 
render such a medical opinion relative to etiology or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

An autopsy was not performed at the time; thus it is 
difficult to know for sure the exact relationship between the 
veteran's death and the administration of the Omnipaque(r) 300 
solution.  After carefully considering the evidence of 
record, though, the Board concludes that there is an 
approximate balance of positive and negative evidence with 
respect to this claim, thereby raising a reasonable doubt 
regarding whether the veteran's death resulted from VA 
medical or surgical treatment.  See 38 C.F.R. § 3.102.  While 
no evidence directly ties the veteran's death to VA 
treatment, the close temporal proximity of the seizure 
activity to the injection of the Omnipaque(r) 300 solution, 
with subsequent cerebral vascular accident and brain death, 
which suggests such a relationship.  When such doubt exists, 
based on a relative equipoise of the evidence of record, the 
appellant must prevail in her claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board need not reach the question of whether the facts 
when applied to the older version of the law might warrant a 
more favorable outcome.  This decision constitutes a full 
award of the benefit denied by the RO and addressed in the 
appellant's notice of disagreement.  See Holland v. Gober, 
124 F.3d 226 (Fed. Cir. 1997), rev'd sub nom. Holland v. 
Brown, 9 Vet. App. 324 (1996); Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997).  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is granted, subject to the law 
and regulations governing the payment of monetary benefits.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

